Citation Nr: 0728905	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
1990 for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1965 and from December 1967 to October 1969. 

This case comes before the Board of Veterans' Appeals (the 
Board) from a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Procedural history

The earlier effective date claim

In a September 1993 decision, the Board granted entitlement 
to TDIU.  In a September 28, 1993 RO rating decision which 
implemented the Board's decision, TDIU was assigned effective 
July 17, 1990.  The veteran was informed of that 
determination by way of a letter dated October 13, 1993 which 
included his appeal rights.  He did not express disagreement 
with the effective date.

In July 2003, the RO received the veteran's claim for an 
earlier effective date for the grant of TDIU.  In the March 
2004 rating decision, entitlement to an effective date 
earlier than July 17, 1990 for the grant of TDIU was denied.  
The veteran perfected an appeal.



The increased rating claims

In a March 2005 RO rating decision, two 20 percent disability 
ratings were assigned for bilateral peripheral neuropathies 
of the lower extremities.  The veteran was informed of this 
decision by way of a letter dated March 16, 2005.  

In a March 22, 2005 letter, the RO informed the veteran that 
if he wished to disagree with the March 2005 rating decision, 
he should file a notice of disagreement (NOD) within one 
year.  On March 28, 2005, the RO received a statement in 
which the veteran indicated he wished to file a NOD.  The 
Board construes the statement received on March 28, 2005 as a 
timely NOD with respect to the assignment of 20 percent 
disability ratings for the bilateral peripheral neuropathies 
of the lower extremities.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA must liberally construe all documents 
filed by a claimant].  The RO did not, however, issue a 
statement of the case (SOC) as to the disability ratings 
assigned.

Remanded issues

The issues of increased ratings for bilateral peripheral 
neuropathies of the lower extremities are addressed in the 
REMAND portion of the decision below and are  REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

In a March 2004 rating decision, the RO denied the reopening 
of the claims for service connection for proctitis, 
hemorrhoids, and fissures.  In a September 2004 rating 
decision, service connection for a low back condition was 
denied.  In a June 2005 rating decision, the RO denied 
service connection for bilateral sciatic nerve inflammation.  
In a November 2005 rating decision, the RO denied the 
reopening of a claim of service connection for tinnitus.  The 
RO also denied claims for increased ratings for post-
traumatic stress disorder (PTSD) and type II diabetes 
mellitus.  

To the Board's knowledge, the veteran has not expressed 
disagreement with any of those determinations. Those issues 
are therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In a September 28, 1993 RO rating decision, TDIU was 
assigned effective July 17, 1990.  The veteran was informed 
of that determination and of his appeal rights by way of a 
letter dated October 13, 1993.

2.  The veteran did not file a NOD regarding the effective 
date for the grant of TDIU within one year after he was sent 
notice of the September 1993 rating decision.

3.  The veteran first raised the matter of his entitlement to 
an earlier effective date for TDIU in a July 2003 statement.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The veteran's initial claim of entitlement to an earlier 
effective date for the grant of TDIU was not timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than July 17, 
1990 for TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below, the veteran's claim is being dismissed by 
the Board because the veteran did not raise the earlier 
effective date issue in a timely fashion.  
The claim is therefore being dismissed based on the law.  
Whatever facts are necessary to adjudicate the claim are 
contained in the claims folder.  Thus, notice or assistance 
to the veteran would be fruitless.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  The veteran engaged the services of a 
representative, who presented written argument on his behalf, 
and was provided ample opportunity to submit evidence and 
argument in support of his claim.  He did not request a Board 
hearing.

Relevant law and regulations

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. §§ 3.104, 3.105 
(2006).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date for an increased rating becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on clear and unmistakable 
error (CUE).  In essence, the Court in Rudd held that there 
is no "freestanding" earlier effective date claim which 
could be raised at any time.  See Rudd, 20 Vet. App. at 299.

Factual background

In a September 28, 1993 RO rating decision, the grant of TDIU 
was assigned effective July 17, 1990.  The veteran was 
informed of that determination and of his appeal rights by 
way of a letter dated October 13, 1993.  The veteran did not 
file a notice of disagreement regarding the effective date 
for the grant of TDIU within one year after he was sent 
notice of the September 1993 rating decision or, for that 
matter, at any time thereafter.  

The veteran first raised the matter of his entitlement to an 
earlier effective date for TDIU in a July 2003 statement.  
The RO interpreted this statement as a claim for an earlier 
effective date for the grant of TDIU and denied the claim.  
This appeal followed.




Analysis

Based on the recent precedential Court decision in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), the Board finds that the 
veteran's earlier effective date claim for the grant of TDIU 
must be dismissed.  

The July 17, 1990 effective date for TDIU was established in 
the September 1993 rating decision (notice of which the 
veteran received the following month).  The veteran 
thereafter had one year in which to file a notice of 
disagreement as to the effective date assigned.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006).  He 
did not do this.  

In that regard, the veteran in various statements dated from 
October 1993 to September 1994 mentioned the fact that he is 
receiving a TDIU, and in his statement dated in September 
1994, in particular, he noted that the effective date of the 
grant of TDIU was July 17, 1990.  However, the veteran did 
not express disagreement with the effective date for the 
grant of TDIU in any of those statements.   Therefore, the 
unappealed September 1993 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran's initial disagreement as to the effective date 
assigned for TDIU was filed in July 2003, almost 10 years 
after the September 1993 RO decision.  That document cannot 
serve as a valid notice of disagreement as to that issue.

The Court held in Rudd that where a rating decision which 
established an effective date for an increased rating becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on a claim of 
clear and unmistakable error (CUE).  The Board finds that the 
holding in Rudd applies to earlier effective date claims for 
TDIU because a claim for a TDIU is a claim for an increased 
rating.  See Hurd v. West, 13 Vet. App. 449 (2000) [holding 
that a claim for TDIU is a claim for increased compensation, 
and the effective date rules for increased compensation apply 
to a TDIU claim]; see also Norris v. West, 12 Vet. App. 413 
(1999).  

In short, if the veteran believed that the effective date for 
TDIU assigned by the September 1993 rating decision was 
incorrect, his proper recourse was to file a NOD regarding 
effective date within one year of being notified of the RO's 
decision.  Because the veteran did not do this, the September 
1993 rating decision became final.  That being the case, 
under Rudd the veteran is left with only one option in his 
attempt to obtain an earlier effective date: a claim alleging 
that the September 1993 rating decision contained CUE.  

In this case, the veteran has not suggested that the 
September 1993 rating decision contained CUE.  Rather, he 
argues that an earlier effective date is warranted because he 
failed to file his TDIU claim earlier because of his then 
physical and mental states, or because his representative 
should have filed an earlier claim.  
The matter of whether the September 1993 rating decision 
contained CUE is therefore not before the Board.  

The September 1993 rating decision therefore being final as 
to the matter of effective date, and in the absence of a 
properly appealed CUE claim, the Board must dismiss the 
current putative earlier effective date claim.  See Rudd, 20 
Vet. App. at 300.

The Board of course realizes that the RO developed this 
matter on its merits rather than dismissing it due to 
untimely filing.  This may be because there was some 
confusion at the time concerning whether earlier effective 
date claims could be raised at any time, notwithstanding the 
clear meaning of the law and VA regulations.  Any such 
confusion has, however, been dissipated via the decision of 
the Court in Rudd.
 
Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board may 
dismiss any appeal which is not timely filed.  Moreover, the 
Court made it abundantly clear in Rudd that dismissal was 
required due to the lack of a proper claim.  See Rudd, 
20 Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to filing a CUE claim.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claim of entitlement to an effective date earlier than 
July 17, 1990 for TDIU is dismissed.


REMAND

2.  Entitlement to an increased disability rating for 
peripheral neuropathy of the right lower extremity, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
peripheral neuropathy of the left lower extremity, currently 
rated as 20 percent disabling.

As was described in the Introduction, the veteran has filed a 
NOD as to these issues.  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issues of entitlement to 
increased ratings for bilateral peripheral neuropathies of 
the lower extremities.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issues of increased ratings for bilateral 
peripheral neuropathies of the lower 
extremities.  The veteran and his 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


